                                                                                  F'li-EO
                                                                        U.S. DISTRICT COURT
                                                                            AUGUSTA OIV.
                      IN THE UNITED STATES DISTRICT COURT

                                                                       2018 OCT 17 PH |:29
                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                                                      CLERK,
                                  DUBLIN DIVISION
                                                                            SO.       OF GA.

DONALD M.RICHARDS,JR.,

             Plaintiff,

       V.                                            CV 317-023


JEROME DANIELS, Sgt.,

             Defendant.



                                      ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

GRANTS Defendant's motion for summary judgment,(doc. no. 38), DIRECTS the Clerk to

ENTER final judgment in favor of Defendant, and CLOSES this civil action.

      SO ORDERED this _/_^^^5^"o/October,2018, at At&usta, Georgii

                                                  ITED STATES DISTRICT JUDGE
